Exhibit 10.9.1

AMENDED AND RESTATED LICENSE AGREEMENT

This Amended and Restated License Agreement (this “Agreement”) is made effective
as of March 7, 2011 (the “Effective Date”) by and between ARIAD Pharmaceuticals,
Inc., a Delaware corporation with its principal place of business at 26
Landsdowne Street, Cambridge, MA 02139 (“ARIAD”), and Bellicum Pharmaceuticals,
Inc., a Delaware corporation with a place of business at 6400 Fannin St., Suite
2300, Houston, TX 77030 (“Bellicum”). ARIAD and Bellicum are each hereafter
referred to individually as a “Party” and together as the “Parties”.

WHEREAS, ARIAD is the owner of or otherwise controls certain proprietary
Licensed Patent Rights and Licensed Technology (each as defined below); and

WHEREAS, Bellicum owns or otherwise controls the Bellicum Patent Rights and
Bellicum Technology (as defined below); and

WHEREAS, the Parties and ARIAD Gene Therapeutics, Inc. (“AGTI”) previously
entered into that certain License Agreement, dated July 25, 2006 (the “2006
Agreement”), under which ARIAD and Bellicum each granted certain licenses to the
other, subject to the terms and conditions of the 2006 Agreement; and

WHEREAS, AGTI has merged into ARIAD; and

WHEREAS, ARIAD has certain rights pursuant to its [***] with [***], including a
non-exclusive license to certain intellectual property and a separate right to
enter negotiations to obtain an exclusive license to intellectual property, both
cases involving [***]; and

WHEREAS, Bellicum desires that ARIAD waive the right to pursue an exclusive
license to intellectual property relating to [***] so that Bellicum may obtain a
license to that intellectual property from [***]; and

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

WHEREAS, Bellicum desires to convert its non-exclusive license to Licensed
Patent Rights and Licensed Technology under the 2006 Agreement to an exclusive
license to develop and commercialize Licensed Products (as defined below) and to
expand the Primary Indications to which such exclusive license will apply; and

WHEREAS, the Parties now desire to amend and restate the 2006 Agreement in its
entirety as of the Effective Date as set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

 

  1. DEFINITIONS

Whenever used in the Agreement with an initial capital letter, the terms defined
in this Article 1 shall have the meanings specified.

1.1 “Additional Indication” shall mean each specific cancer indication (other
than [***]) which Bellicum elects to include in the Licensed Field pursuant to
the provisions of Section 2.1.2(a).

1.2 “Affiliate” shall mean any corporation, firm, Limited Liability Company,
partnership or other entity that directly controls or is controlled by or is
under common control with a Party to this Agreement. For purposes of this
Section 1.2, “control” means ownership, directly or indirectly through one or
more Affiliates, of fifty percent (50%) or more of the shares of stock entitled
to vote for the election of directors, in the case of a corporation, or fifty
percent (50%) or more of the equity interests in the case of any other type of
legal entity, status as a general partner in any partnership, or any other
arrangement whereby a Party controls or has the right to control the Board of
Directors or equivalent governing body of a corporation or other entity.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

1.3 “Adverse Event” shall mean any untoward medical occurrence in a patient or
subject who is administered a Licensed Product, whether or not considered
related to the Licensed Product, including, without limitation, any undesirable
sign (including abnormal laboratory findings of clinical concern), symptom or
disease temporally associated with the use of such Licensed Product.

1.4 “Antigen” shall mean a molecule that causes an immune system response.

1.5 “ARIAD Data” shall have the meaning set forth in Section 2.1.6.

1.6 “ARIAD Dimerizer” shall mean the compound known as AP1903, all analogs and
derivatives of AP1903 and any Dimerizer or salt thereof, where the composition
of matter thereof or its use as a divalent ligand is, at any time during the
Primary License Term, within the scope of a claim in any patent or patent
application within the Licensed Patent Rights.

1.7 “ARIAD Dimerizer Product” shall mean (i) an ARIAD Dimerizer or (ii) a
Licensed Product in which dimerization is effected with an ARIAD Dimerizer.

1.8 “ARIAD Indemnitees” shall have the meaning set forth in Section 8.1.1.

1.9 “ARIAD Products” shall mean any product (a) that comprises or incorporates
an ARIAD Dimerizer or Non-ARIAD Dimerizer or (b) that comprises a cell
transfected with both (but not limited to) a gene for an Antigen and a gene for
an Inducible Costimulatory Molecule where the gene for the Inducible
Costimulatory Molecule is activated using an ARIAD Dimerizer or a Non-ARIAD
Dimerizer.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

1.10 “ARIAD Regulatory Information” shall have the meaning set forth in Section
2.1.6.

1.11 “[***]” shall mean [***].

1.12 “[***]-ARIAD MTA Technologies” shall mean technologies resulting from
experiments conducted with the materials provided pursuant to any of the [***]
Agreements whether or not the quantities of such materials used in the
experiments were manufactured by ARIAD, including without limitation, the
technologies known as [***], [***], [***], [***], [***], [***], and any other
technologies disclosed in the patent applications or patents listed in “Licensed
Patent Rights Covering [***]-ARIAD MTA Technologies in Schedule A.

1.13 “[***] Agreement” shall mean each and any of (a) the [***] between [***]
and ARIAD, (b) the [***] between [***] and ARIAD, (c) the [***] between [***]
and ARIAD, (d) the [***] between [***] and ARIAD, (e) the [***] between [***]
and ARIAD, and (f) the [***] between [***] and ARIAD, each as amended, which
collectively cover, inter alia, the [***]-ARIAD MTA Technologies.

1.14 “Bellicum Data” shall have the meaning set forth in Section 2.2.2.

1.15 “Bellicum Indemnitees” shall have the meaning set forth in Section 8.1.2.

1.16 “Bellicum Information” shall have the meaning set forth in Section 3.1.1.

1.17 “Bellicum Patent Rights” shall mean all Patent Rights Controlled by
Bellicum as of the Original Effective Date or during the period from the
Original Effective Date through the end of the Term, which are necessary or
useful for the development, manufacture, use, sale, offer for sale or import of
any ARIAD Product or

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------

Dimerizer, including any ARIAD Dimerizer or Non-ARIAD Dimerizer; provided,
however, that Bellicum Patent Rights does not include any Patent Rights claiming
(a) the composition of matter of any Antigen or Inducible Costimulatory
Molecule, or (b) the composition of matter of any product (or treatment regime
or process using a product) comprising a dendritic cell transfected with both
(i) a gene for any Antigen, a peptide or protein that is an Antigen or an RNA
that induces the expression of any Antigen and (ii) a gene for any Inducible
Costimulatory Molecule, where such product does not use a Dimerizer to activate
any gene that is a part of such product, or (c) any method of manufacture or use
for such Antigen, Inducible Costimulatory Molecule or product described in
clause (b) (or treatment regime or process using such product). Bellicum Patent
Rights excludes all Patent Rights licensed to Bellicum or ARIAD by [***] that
cover any of the [***]-ARIAD MTA Technologies.

1.18 “Bellicum Regulatory Information” shall have the meaning set forth in
Section 2.2.2.

1.19 “Bellicum Technology” shall mean all Technology, whether or not patentable,
Controlled by Bellicum as of the Original Effective Date or during the period
from the Original Effective Date through the end of the Term, which is necessary
or useful to practice any patent or patent application included in the Bellicum
Patent Rights or is necessary or useful for the development, manufacture, use,
sale, offer for sale or import of any ARIAD Product or any Dimerizer, including
any ARIAD Dimerizer or Non-ARIAD Dimerizer. Bellicum Technology includes,
without limitation, the Bellicum Information described in Section 3.1.1;
provided, however, that Bellicum Technology does not include any Technology
specifically pertaining to (a) any Antigen or Inducible Costimulatory Molecule,
or (b) any product, or treatment regime or process using any product, comprising
a dendritic cell transfected with both (i) a gene for any Antigen, a peptide or
protein that is an Antigen or an RNA that induces the expression of any Antigen
and (ii) a gene for any Inducible Costimulatory Molecule,

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5



--------------------------------------------------------------------------------

where such product does not use a Dimerizer to activate any gene that is a part
of such product, or (c) any manufacture or use of such Antigen, Inducible
Costimulatory Molecule or product described in clause (b) (or treatment regime
or process using such product). Bellicum Technology excludes all Technology
licensed to Bellicum or ARIAD by [***] that covers any of the [***]-ARIAD MTA
Technologies.

1.20 “BLA” shall mean a biologics license application (as defined in Title 21 of
the United States Code of Federal Regulations, as amended from time to time)
filed with the FDA seeking Regulatory Approval to market and sell any Licensed
Product in the United States for a particular indication within the Licensed
Field.

1.21 “Cell Transplantation Indication” shall mean (i) GvHD or (ii) any other
acute or chronic adverse clinical effect in a human being resulting from
transplantation of bone marrow, hematopoietic or stem cells that can be treated
by inducing apoptosis of transplanted cells, or (iii) in the case of a bone
marrow, hematopoietic or stem cell product for transplantation that includes
cells containing a gene coding for an Inducible Caspase, any disease or
condition in a human being that can be treated by such product, where such
treatment can lead to an indication in subsection (i) or (ii).

1.22 “Common Stock” shall mean (i) the common stock, par value $0.01 per share,
of Bellicum and (ii) any other securities into which or for which any of the
securities described in the foregoing clause (i) may be converted or exchanged
pursuant to a plan of recapitalization, reorganization, merger, consolidation,
sale of assets or other similar transaction.

1.23 “Competition” shall mean, with respect to a Licensed Product sold by
Bellicum or an Affiliate or Sublicensee thereof in a given country, that one or
more Third Parties are selling any product for the same indication, which
product (a) would infringe a Valid Claim of the Licensed Patent Rights Listed in
Part I of Schedule A but

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6



--------------------------------------------------------------------------------

for the expiration of those Licensed Patent Rights in that country, (b) contains
the same or equivalent (by applicable Regulatory Authority standards) active
pharmaceutical ingredient(s) as contained in such Licensed Product in such
country, and (c) sales of such product(s) represent at least [***] percent
([***]%) of the total market share by volume for all sales of such product(s)
and the Licensed Product in such country for any calendar quarter (as measured
by reputable published data for such country, e.g. by reference to market share
data collected by IMS).

1.24 “Confidential Information” shall mean with respect to a Party (the
“Receiving Party”), all information which is disclosed by the other Party (the
“Disclosing Party”) to the Receiving Party hereunder or to any of its employees,
consultants, Affiliates, licensees or sublicensees, except to the extent that
the Receiving Party can demonstrate by written record or other suitable physical
evidence that such information, (a) as of the date of disclosure is demonstrably
known to the Receiving Party or its Affiliates other than by virtue of a prior
confidential disclosure to such Party or its Affiliates; (b) as of the date of
disclosure is, or subsequently becomes, publicly known, through no fault or
omission of the Receiving Party; (c) is obtained from a Third Party having a
lawful right to make such disclosure free from any obligation of confidentiality
to the Disclosing Party; or (d) is independently developed by or for the
Receiving Party without reference to or reliance upon any Confidential
Information of the Disclosing Party.

1.25 “Confidentiality Agreement” shall have the meaning set forth in Section
5.1.

1.26 “Control” or “Controlled” shall mean with respect to any Patent Rights or
Technology, the possession by a Party of the ability to grant a license or
sublicense of such Patent Rights or Technology as provided for herein, without
violating the terms of any arrangement or agreement between such Party and any
Third Party.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

7



--------------------------------------------------------------------------------

1.27 “Convertible Securities” shall mean any stock, notes, warrants, options or
other securities, including without limitation, all Options, entitling the
holder to convert, exercise, or exchange such security for an ascertainable
number of shares of Common Stock. For the avoidance of doubt, the Notes shall
not be deemed to be Convertible Securities unless and until they are not repaid
on the Maturity Date (as defined in the Note), and the Warrants shall not be
deemed to be Convertible Securities until they become exercisable.

1.28 “Dimerizer” shall mean any molecule that is not a [***] Analog and that
induces the interaction or proximity of two or more proteins, modified to
contain a dimerizer-binding domain, resulting in the activation of specific cell
signaling, gene transcription, or protein secretion events in cultured cells,
whole animals or humans.

1.29 “Drug Approval Application” shall mean any application for Regulatory
Approval (including pricing and reimbursement approvals) required prior to any
commercial sale or use of a Licensed Product in any country or jurisdiction in
the Territory, including, without limitation, any BLA, NDA, MAA or equivalent
application for Regulatory Approval filed with the FDA or any other Regulatory
Authority required prior to any commercial sale or use of a Licensed Product in
any country or jurisdiction in the Territory.

1.30 “Equity Financing” shall mean a bona fide issuance and sale of Common Stock
or Convertible Securities other than upon the grant or exercise of any Option.

1.31 “Existing Bellicum Product” shall have the meaning set forth in Section
2.2.1(a).

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

8



--------------------------------------------------------------------------------

1.32 “Expansion Period” shall have the meaning set forth in Section 2.1.2(a).

1.33 “First Commercial Sale” shall mean, on a country-by-country basis, the date
of the first arm’s length transaction, transfer or disposition for value to a
Third Party of (i) a Licensed Product by or on behalf of Bellicum or any
Affiliate of Bellicum or Sublicensee in such country or (ii) of an ARIAD Product
by or on behalf of ARIAD or any Affiliate or sublicensee of ARIAD in such
country.

1.34 “FDA” shall mean the United States Food and Drug Administration and any
successor agency or authority thereto.

1.35 “GvHD” shall mean a clinical condition involving acute or chronic adverse
effects or symptoms resulting from the allogenic transplantation of bone marrow,
hematopoietic or stem cells into a human being in which engrafted donor cells
attack the patient’s organs and tissues which can be treated by activating cell
signaling leading to apoptosis of the transplanted cells.

1.36 “[***]” shall mean the [***].

1.37 “[***]” shall mean the [***].

1.38 “Improvement” shall mean any invention or discovery created or otherwise
Controlled by ARIAD or Bellicum during the period from the Original Effective
Date through the end of the Term, which constitutes an enhancement or
modification of any invention within the Licensed Technology or Licensed Patent
Rights, together with the Patent Rights and Technology that claim or cover such
invention or discovery; provided, however, that Improvement does not include
(a) any Antigen or Inducible Co-Stimulatory Molecule, (b) any product (or
treatment regime or process using a product), comprising (i) a dendritic cell
transfected with both a gene for any Antigen, a peptide or a protein that is an
Antigen or an RNA that induces the

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

9



--------------------------------------------------------------------------------

expression of an Antigen and (ii) a gene for any Inducible Costimulatory
Molecule, where such product does not use a Dimerizer to activate any gene that
is a part of such product, or (c) any method of manufacture or use for such
Antigen, Inducible Co- Stimulatory Molecule or product described in clause
(b) (or treatment regime or process using such product), and, in each case, the
Patent Rights and Technology that claim or cover such invention or discovery.

1.39 “IND” shall mean an investigational new drug application (as defined in
Title 21 of the United States Code of Federal Regulations, as amended from time
to time) filed or to be filed with the FDA with regard to any Licensed Product.

1.40 “Indemnitees” and “Indemnifying Party” shall have the meaning set forth in
Section 8.2.

1.41 “Inducible Caspase” shall mean iCASP9 or icp30CASP9 or another molecule
that will activate signaling leading to apoptosis. For purposes of this
definition, the following terms shall have the meanings set forth in the
following literature references:

 

  •   [***]

 

  •   [***]

1.42 “Inducible Costimulatory Molecule” shall mean iCD40, iTLR or another
molecule that will activate signaling leading to maturation and activation of
dendritic cells, including any chimera of the foregoing. For purposes of this
definition, the following terms shall have the meanings set forth in the
following literature references:

 

  •   [***]

 

  •   [***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

10



--------------------------------------------------------------------------------

1.43 “Licensed Field” shall mean the treatment or prevention of the progression
or occurrence in humans of any Primary Indication and/or any Additional
Indication, [***] to the extent permitted under Section 2.1.1 or any non-cancer
indication as provided in Section 2.1.2(b), as the case may be.

1.44 “Licensed Patent Rights” shall mean (a) all Patent Rights Controlled by
ARIAD as of the Original Effective Date or during the Primary License Term,
which are necessary or useful for the development, manufacture, use, sale, offer
for sale or import of Licensed Products or of Dimerizers used or incorporated in
Licensed Products, including without limitation Patent Rights covering the
[***]- ARIAD MTA Technologies and (b) all Patent Rights whether or not
controlled by ARIAD that are listed on Schedule A, attached hereto and made a
part hereof, regardless of the ownership of such Patent Rights. The Licensed
Patent Rights as of the Effective Date are listed in Schedule A, attached hereto
and made a part hereof, which shall be updated, as necessary, from time to time
by ARIAD by written notice to Bellicum.

1.45 “Licensed Product” shall mean: (a) cancer vaccines (whether used
prophylactically or therapeutically), the manufacture, sale, import,
administration, activation or other use of which is covered by a claim of any
Patent Rights or by Technology, which Patent Rights or Technology are Controlled
by Bellicum or its Affiliate (including, without limitation Patent Rights
licensed or assigned to Bellicum that cover any of the [***]-ARIAD MTA
Technologies), either (x) containing both (but not limited to) (i) a gene for a
[***] Antigen or other Antigen directed to any indication within the Licensed
Field and (ii) one or more genes for Inducible Costimulatory Molecules,
(y) containing a dendritic cell transfected with both (but not limited to) (i) a
gene for a [***] Antigen or other Antigen directed to any indication within the
Licensed Field and (ii) one or more genes for Inducible Costimulatory Molecules,
or (z) containing (i) a peptide or protein that is a [***] Antigen or other
Antigen directed to

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11



--------------------------------------------------------------------------------

any indication within the Licensed Field or an RNA that induces the expression
of a [***] Antigen or other Antigen directed to any indication within the
Licensed Field and (ii) a dendritic cell transfected with one or more genes for
Inducible Costimulatory Molecule(s) where in any such case ((x), (y) or (z)) the
encoded Inducible Costimulatory Molecule(s) are activated upon dimerization
using a Dimerizer; (b) a gene or a cell transfected with such gene coding for an
Inducible Caspase, either alone or in combination with other adjuvant genes
(such as IL-12 or HSP), where the gene coding for such Inducible Caspase is
activated upon dimerization of a Dimerizer; (c) Dimerizers for use with the
products described in clauses (a) or (b) of this Section 1.45; and (d) any
treatment regimen or process utilizing any products described in clauses (a),
(b) or (c) of this Section 1.45; provided, however, that in the event the
Licensed Field is expanded pursuant to Section 2.1.2(b) to include any
non-cancer indication, clause (a) of this Section 1.45 shall include vaccines
(as described therein) directed at such indication as well as cancer vaccines.

1.46 “Licensed Technology” shall mean and include all Technology, whether or not
patentable, Controlled by ARIAD as of the Original Effective Date or during the
Primary License Term, which (a) is necessary or useful to practice any patent or
patent application included in the Licensed Patent Rights (including without
limitation Patent Rights Controlled by ARIAD covering the [***]-ARIAD MTA
Technologies) or (b) is necessary or useful to practice any license granted to
Bellicum hereunder. The Licensed Technology includes the ARIAD Regulatory
Information and ARIAD know how and trade secrets including but not limited to
the following technology for the manufacture of Dimerizers: optimum choice of
synthetic route, optimized process steps and parameters, analytic methods using
authentic standards to control chemical and chiral purity through the
manufacturing path, background data supporting the chemical and chiral proof of
structure of key intermediates, the structural identification of impurities
characteristic of this route, their HPLC characteristics, and the qualification
of these impurities for regulatory purposes.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

12



--------------------------------------------------------------------------------

1.47 “Losses” shall have the meaning set forth in Section 8.1.1.

1.48 “MAA” shall mean an application filed with the relevant Regulatory
Authorities in Europe seeking Regulatory Approval to market and sell any
Licensed Product in Europe or any country or territory therein for a particular
indication within the Licensed Field.

1.49 “NDA” shall mean a new drug application (as defined in Title 21 of the
United States Code of Federal Regulations, as amended from time to time) filed
with the FDA seeking Regulatory Approval to market and sell any Licensed Product
in the United States for a particular indication within the Licensed Field.

1.50 “Net Sales” shall mean the gross invoiced sales price for each Licensed
Product sold by Bellicum, its Affiliates or Sublicensees to Third Parties
throughout the Territory, less the following amounts incurred or paid by
Bellicum or its Affiliates or Sublicensees with respect to sales of Licensed
Products:

(a) [***];

(b) [***];

(c) [***];

(d) [***];

(e) [***]; and

(f) [***].

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

13



--------------------------------------------------------------------------------

“Net Sales” shall not include sales or transfers between Bellicum and its
Affiliates or Sublicensees, unless the Licensed Product is consumed by the
Affiliate or Sublicensee. All sales and dispositions of Licensed Product for
clinical or pre-clinical studies and “compassionate use” sales shall also be
disregarded for purposes of calculating Net Sales.

1.51 “Non-ARIAD Dimerizer” shall mean any Dimerizer other than an ARIAD
Dimerizer that is, at any time during the Primary License Term, within the scope
of a claim other than a claim covering the composition of matter thereof or its
use as a divalent ligand, but including, without limitation, any manufacture or
use claim, in any patent or patent application within the Licensed Patent
Rights.

1.52 “Non-ARIAD Dimerizer Product” shall mean (i) a Non-ARIAD Dimerizer or
(ii) a Licensed Product in which dimerization is effected with a Non-ARIAD
Dimerizer.

1.53 “Non-Cancer Expansion Period” shall have the meaning set forth in Section
2.1.2(b).

1.54 “Non-Cancer Negotiation Period” shall have the meaning set forth in
Section 2.1.2(b).

1.55 “Notes” shall mean the series of [***].

1.56 “Option” shall mean options or other securities granted or issued pursuant
to any Stock Plan.

1.57 “Original Effective Date” shall mean July 25, 2006.

1.58 “Orphan Drug Designation” shall mean the request for designation of AP1903
for the treatment of GvHD as an orphan drug under 21 C.F.R. §316.20 that has
been granted by the FDA under 21 C.F.R. §316.24.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

14



--------------------------------------------------------------------------------

1.59 “Patent Rights” shall mean all patents and patent applications, including,
without limitation, certificates of invention and applications for
certifications of invention, registered designs and registered design
applications, industrial designs and industrial design applications and
registrations, reissues, reexaminations, extensions, substitutions,
confirmations, registrations, revalidations, renewals, term restorations,
additions, provisionals, continuations, continuations-in-part, divisions,
continued prosecution applications, and requests for continued examination
thereof.

1.60 “Phase 1 Clinical Trial” shall mean, as to a particular Licensed Product, a
lawful study in humans of the safety and dose ranging of such Licensed Product,
which is prospectively designed to generate sufficient data (if successful) to
commence a Phase 2 Clinical Trial of such Licensed Product.

1.61 “Phase 1/2 Clinical Trial” shall have the meaning set forth in Section
4.1.3.

1.62 “Phase 2 Clinical Trial” shall mean, as to a particular Licensed Product
for a particular indication, a controlled and lawful study in humans of the
safety, dose ranging and efficacy of such Licensed Product for such indication,
which is prospectively designed to generate sufficient data (if successful) to
commence a Phase 3 Clinical Trial of such Licensed Product for such indication.

1.63 “Phase 2/3 Clinical Trial” shall have the meaning set forth in Section
4.1.3.

1.64 “Phase 3 Clinical Trial” shall mean as to a particular Licensed Product for
a particular indication, a controlled and lawful study in humans of the safety
and efficacy of such Licensed Product for such indication, which is
prospectively designed to demonstrate statistically whether such Licensed
Product is safe and effective for use in such indication in a manner sufficient
to file a BLA or NDA for Regulatory Approval to market and sell that Licensed
Product in the United States for the indication under investigation in such
study.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

15



--------------------------------------------------------------------------------

1.65 “Primary Indications” shall mean (a) [***] and (b) any Cell Transplantation
Indication.

1.66 “Primary License Term” shall mean, with respect to each Licensed Product,
the period commencing on the Original Effective Date and continuing on a
country-by-country, and product-by-product basis until the later of (a) the last
to expire Valid Claim covering the composition of matter of the Licensed Product
or any component thereof, or the manufacture or use in the Licensed Field of the
Licensed Product or any component thereof, or (b) twelve (12) years from the
date of First Commercial Sale in such country.

1.67 “Qualified Financing” shall mean the last Equity Financing as a result of
which Bellicum will have received cumulative gross proceeds from one or more
Equity Financings equal to at least [***] Dollars ($[***]).

1.68 “[***] Analog” shall mean a compound which is an analog or derivative of
[***] that induces the formation of a complex with [***] and [***], mutants or
other variants thereof, or fusion proteins containing part or all of [***] and
[***], respectively, or their respective mutants or other variants.

1.69 “Regulatory Approval” shall mean any and all approvals (including pricing
and reimbursement approvals), product and establishment licenses, registrations
or authorizations of any kind of the FDA or any other Regulatory Authority
necessary for the development, pre-clinical and/or human clinical testing,
manufacture, quality testing, supply, use, storage, importation, export,
transport, marketing and sale of a Licensed Product (or any component thereof)
for use in the Licensed Field in any country or other jurisdiction in the
Territory. “Regulatory Approval” shall include, without limitation, any IND,
BLA, NDA, MAA or other Drug Approval Application.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

16



--------------------------------------------------------------------------------

1.70 “Regulatory Authority” shall mean any applicable supranational, national,
federal, state or local regulatory agency, department, bureau or other
governmental entity of any country or jurisdiction (including the FDA in the
United States), having responsibility in such country or jurisdiction for any
Regulatory Approvals of any kind in such country or jurisdiction, and any
successor agency or authority thereto.

1.71 “[***]” shall mean the Board of Trustees of the [***].

1.72 “[***] Agreement” shall have the meaning set forth in Section 4.1.4.

1.73 “[***] IP” shall mean all Licensed Patent Rights and Licensed Technology
licensed to ARIAD under the [***] Agreement. [***] IP does not include [***].

1.74 “Stock Plan” shall mean Bellicum’s 2006 Stock Option Plan, as may be
amended, and any other plan adopted by Bellicum for the issuance of equity
securities or options to acquire equity securities to employees, consultants,
directors or advisors of Bellicum.

1.75 “Sublicensee” shall mean any Third Party to whom Bellicum grants a
sublicense of some or all of the rights to the Licensed Patent Rights and
Licensed Technology granted to Bellicum under this Agreement.

1.76 “Technology” shall mean and include any and all unpatented, proprietary
ideas, inventions, discoveries, Confidential Information, biologic materials,
data, results, formulae, designs, specifications, methods, processes,
formulations, techniques, ideas, know-how, technical information (including,
without limitation,

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

17



--------------------------------------------------------------------------------

structural and functional information), trade secrets, process information,
pre-clinical information, clinical information, and any and all proprietary
biological, chemical, pharmacological, toxicological, pre-clinical, clinical,
assay, control and manufacturing data and materials.

1.77 “Term” shall have the meaning set forth in Section 9.1.

1.78 “Territory” shall mean all countries and jurisdictions of the world.

1.79 “Third Party” shall mean any person or entity other than Bellicum, ARIAD
and their respective Affiliates.

1.80 “Valid Claim” shall mean a claim in an issued, unexpired patent or in a
pending patent application that has been pending for [***] since the first
substantive office action of the relevant patent office on such patent
application within the Licensed Patent Rights (including without limitation
Patent Rights covering the [***]-ARIAD MTA Technologies Controlled by ARIAD)
that (a) has not been finally cancelled, withdrawn, abandoned or rejected by any
administrative agency or other body of competent jurisdiction, (b) has not been
revoked, held invalid, or declared unpatentable or unenforceable in a decision
of a court or other body of competent jurisdiction that is unappealable or
unappealed within the time allowed for appeal, (c) has not been rendered
unenforceable through disclaimer or otherwise, and (d) is not lost through an
interference proceeding.

1.81 “Warrants” shall mean the warrants for Common Stock issued in connection
with the Notes.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

18



--------------------------------------------------------------------------------

  2. GRANT OF RIGHTS

2.1 License to Bellicum.

2.1.1 Grant of License. ARIAD hereby grants to Bellicum an exclusive (even as to
ARIAD), royalty-bearing license, including the right to grant sublicenses in
accordance with Section 2.1.4, under the Licensed Patent Rights and Licensed
Technology and ARIAD’s interest in any Improvements, subject at all times to the
restrictions and obligations under the [***] Agreement with respect to the [***]
IP, (a) to research, develop, test, obtain Regulatory Approval for, make, have
made, use, have used, sell, offer for sale, have sold, import, have imported,
export and have exported Licensed Products (including, without limitation, any
Dimerizer included or utilized therein) in the Territory, for any and all uses
within the Licensed Field during the Term, subject to the terms and conditions
of this Agreement, and (b) to make, have made, use, import and export, in each
case solely for research purposes, including pre-clinical IND-enabling
toxicology and other pre-clinical studies (but not to conduct clinical trials
with respect to or to obtain Regulatory Approval for, sell or commercialize),
Licensed Products (including, without limitation, any Dimerizer included or
utilized therein) (i) for any indication other than the Primary Indications
until the end of the Expansion Period and, (ii) if Bellicum elects to add
Additional Indications to the Licensed Field during the Expansion Period, for
any indication other than the Primary Indications and the Additional Indications
until the end of the Non-Cancer Expansion Period. Bellicum may, pursuant to the
license granted under Section 2.1.1(a), include patients with [***] in clinical
trials of a Licensed Product intended for use in [***] where the Antigen is PSMA
and if Bellicum files an IND to seek Regulatory Approval of such Licensed
Product for [***], then Bellicum may seek Regulatory Approval of such Licensed
Product for the treatment or prevention of the progression or occurrence in
humans of [***], and, if Bellicum receives Regulatory Approval of such Licensed
Product for the treatment or prevention of the progression or occurrence in
humans of [***], then the Licensed Field shall include [***].

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

19



--------------------------------------------------------------------------------

2.1.2 Expansion of Licensed Field to Obtain Additional Exclusive Rights.
Bellicum may exercise its rights to expand (or request the expansion of) its
exclusive license granted in Section 2.1.1 as follows:

(a) During the period commencing on the [***] and continuing for [***]
thereafter (the “Expansion Period”), Bellicum may, at Bellicum’s election, add
Additional Indications to the Licensed Field by delivering written notice to
ARIAD which describes each specific cancer indication to be included in the
Additional Indications or states that all cancer indications (other than [***])
are to be included in the Additional Indications.

(b) Within a [***] day period commencing on the later to occur of (i) Bellicum’s
exercise of its option to expand the Licensed Field to include Additional
Indications pursuant to Section 2.1.2(a) and (ii) Bellicum’s or its Affiliate’s
or Sublicensee’s commencing a [***], or, [***] (the “Non- Cancer Expansion
Period”), Bellicum may, at Bellicum’s election, request that ARIAD agree to
expand the Licensed Field to specific non-cancer indications (other than Cell
Transplantation Indications) by delivering written notice to ARIAD within such
Non- Cancer Expansion Period which describes the specific products and
associated product development plans, capabilities and resources for the
specific non-cancer diseases and/or conditions it desires to include within the
Licensed Field. Upon receipt of such written notice, ARIAD shall in good faith
consider Bellicum’s request. If ARIAD is willing to so expand the Licensed
Field, the Parties will negotiate with respect to a possible amendment to this
Agreement setting forth all relevant terms (including milestones and royalties)
pertaining to the expansion for a period of [***] days from the date of ARIAD’s
receipt of the written request (the “Non-Cancer Negotiation Period”). If the
Parties do not agree upon terms

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

20



--------------------------------------------------------------------------------

and conditions mutually acceptable to both Parties on or before the expiration
of such Non-Cancer Negotiation Period despite their respective good faith
efforts, then Bellicum shall have no further rights with respect to such
expansion and ARIAD shall have no further obligation to negotiate pursuant to
this Section 2.1.2.

2.1.3 Certain Exclusivity Rights. Notwithstanding anything to the contrary in
this Agreement:

(a) ARIAD will not license (or sublicense) to any Third Party or develop or
commercialize itself or together with any Third Party, for use in the treatment
or prevention of (i) the Primary Indication or (ii) any Additional Indication
which Bellicum elects to include in the Licensed Field pursuant to the
provisions of Section 2.1.2(a) or any non-cancer indication (other than Cell
Transplantation Indications) that is included in the Licensed Field pursuant to
the provisions of Section 2.1.2(b), any Dimerizer or other product involving the
use of a Dimerizer covered by Bellicum Patent Rights or Bellicum Technology or
any Patent Rights covering the [***]-ARIAD MTA Technologies licensed to ARIAD by
[***] as of the Original Effective Date or during the Primary License Term.

(b) Bellicum will not develop (except as permitted pursuant to the license
granted in Section 2.1.1), manufacture, promote or sell any Dimerizer for any
use outside of the Licensed Field as in effect from time to time; provided,
however, that, to the extent Bellicum demonstrates to ARIAD’s reasonable
satisfaction that off-label use of any Licensed Product outside the Licensed
Field has occurred in the complete absence of any promotion thereof by or on
behalf of, or at the request or with the approval of, any of Bellicum, its
Affiliates or its or their directors, officers, consultants and clinical
investigators, such off-label use shall not constitute a violation of this
provision or this Agreement.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

21



--------------------------------------------------------------------------------

2.1.4 Right to Sublicense and Subcontract. Bellicum shall have the right to
grant sublicenses to any Affiliate and/or Sublicensee to all or any portion of
its rights under the license granted pursuant to Section 2.1.1; provided,
however, that (a) such sublicense under the license granted pursuant to
Section 2.1.1 shall be granted in connection with a license to all Patent Rights
and Technology Controlled by Bellicum, which are necessary or useful in the
manufacture, use or sale of the Licensed Product(s) covered by the sublicense,
(b) no sublicense may include a right to further sublicense any [***] IP unless
[***] has provided prior written consent to Bellicum and ARIAD allowing such
further sublicense (and, if requested by Bellicum, ARIAD will assist Bellicum in
obtaining such consent from [***]), and all such sublicenses of [***] IP shall
be subject and subordinate to, and consistent with, the terms and conditions of
the [***] Agreement with respect to sublicenses of [***] IP, (c) ARIAD shall be
notified of the grant of a sublicense to any and all potential sublicenses,
(d) any and all sublicenses shall be subject to, and consistent with, the terms
and conditions of this Agreement, (e) Bellicum shall remain obligated for the
payment to ARIAD of all of its payment obligations hereunder, including, without
limitation, the payment of any royalties described in Section 4 hereof, (f) upon
termination of this Agreement, any such sublicense shall be considered a direct
license from ARIAD as provided in Section 9.3 and (g) Bellicum shall provide
ARIAD with a copy of each such sublicense agreement (from which Bellicum may
redact confidential terms that are not necessary to disclose to ARIAD for
purposes of confirming compliance with this Agreement and the [***] Agreement)
within [***] days of execution. In addition, Bellicum shall have the right to
subcontract with any Third Party, including [***] (provided that any Third Party
manufacturer of AP1903 shall be subject to approval by ARIAD in its commercially
reasonable discretion), to have such Third Party perform work on Bellicum’s
behalf pursuant to the license granted pursuant to Section 2.1.1(b) on terms
which are subject to, and consistent with, the terms and conditions of this
Agreement.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

22



--------------------------------------------------------------------------------

2.1.5 Technology Transfer. ARIAD disclosed to Bellicum after the Original
Effective Date, and shall disclose to Bellicum from time to time during the
Primary License Term, all Licensed Patent Rights and Licensed Technology. The
matters to be disclosed or delivered to Bellicum pursuant to this Section 2.1.5
are outlined in Schedule A. Such trade secrets and Technology are disclosed or
delivered to Bellicum by ARIAD hereunder on an “as is” basis. ARIAD makes no
representation or warranty that such trade secrets and Technology are all that
is reasonably necessary to practice the licenses granted to Bellicum hereunder
or as to their fitness for such purpose.

2.1.6 ARIAD Regulatory Information. Subject to applicable laws governing patient
confidentiality and to the extent necessary for Bellicum or its Sublicensee(s)
to comply with applicable statutes, laws, regulations, ordinances and guidelines
governing Regulatory Approval of Licensed Products, ARIAD shall provide Bellicum
or its Sublicensee (i) summaries of, and the right to cross-reference to, any
safety data (including Adverse Events) reported to any Regulatory Authority by
ARIAD relating to AP1903, (ii) copies of the clinical investigators’ brochure,
protocol and clinical study report in connection with a phase 1 study of AP1903
conducted by ARIAD, and (iii) summaries of relevant data generated by ARIAD in
connection with its preclinical studies of AP1903 (“ARIAD Data”) (collectively,
“ARIAD Regulatory Information”). ARIAD Regulatory Information shall be treated
as Confidential Information of ARIAD. Bellicum and its Sublicensee(s) shall
maintain such ARIAD Data disclosed to it pursuant to this Section 2.1.6 in
confidence and shall not use or disclose it to any Third Party other than
(i) Bellicum or its Sublicensee(s), itself or through its agent, may provide a
cross-reference to ARIAD Data reported by ARIAD under any filing to obtain
Regulatory Approval for Licensed Products using AP1903 in any country or may
disclose ARIAD Data in a written submission to any such Regulatory Authority, in
each case solely as required to obtain Regulatory Approval of

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

23



--------------------------------------------------------------------------------

a Licensed Product in the Licensed Field, but only after obtaining prior written
permission from ARIAD to make such disclosure which is conditioned upon Bellicum
or its Sublicensee obtaining written assurances from the Regulatory Authorities
to whom the information is being disclosed that such ARIAD Data will be afforded
confidential treatment by such Regulatory Authority, and (ii) Bellicum or its
Sublicensee, upon prior written notice to ARIAD, may verbally disclose ARIAD
Data in any teleconference or meeting with any Regulatory Authority, in each
case solely as required to obtain Regulatory Approval of the Licensed Products
in the Licensed Field, but only after obtaining prior written permission from
ARIAD which is conditioned upon affording appropriate ARIAD personnel the
opportunity to participate in each such teleconference or meeting.

2.1.7 Transfer of Orphan Drug Designation. Subject to applicable statutes, laws,
regulations, ordinances and guidelines governing the transfer of the Orphan Drug
Designation, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, ARIAD hereby transfers, assigns and conveys all
its ownership of and any beneficial interest in the Orphan Drug Designation to
Bellicum, effective as of the Effective Date. Within ten (10) business days
after the Effective Date, (i) ARIAD and Bellicum shall each submit the required
information to the FDA to effect the change of the named sponsor of the Orphan
Drug Designation from ARIAD to Bellicum in accordance with the applicable
statutes, laws, regulations, ordinances and guidelines, and (ii) ARIAD shall
transfer a complete copy of the Orphan Drug Designation, including any
amendments or supplements thereto, and correspondence regarding the Orphan Drug
Designation to Bellicum. ARIAD shall cooperate reasonably with Bellicum, as
requested by Bellicum and at Bellicum’s expense, in Bellicum’s efforts to
maintain the Orphan Drug Designation.

2.1.8 Reservation of Rights. As between the Parties, ARIAD shall retain
ownership of or license rights to all right, title and interest in and to the
Licensed

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

24



--------------------------------------------------------------------------------

Patent Rights and Licensed Technology, and no other license, either express or
implied or by implication or estoppel, is granted hereunder with respect to any
Technology or Patent Rights of ARIAD or its licensors except as expressly stated
in this Section 2.1 and ARIAD reserves all rights in and to the same. Bellicum
acknowledges that [***] and [***] and the inventors identified in the [***]
Agreement each retain the rights to, respectively: (i) practice the [***] IP
solely for non-commercial research purposes; (ii) publish any information
included in the [***] IP; and (iii) provide tangible materials included in the
[***] IP to academic or not-for-profit research institutions under the terms of
a material transfer agreement, subject to the restriction in the [***] Agreement
that no rights shall be granted by [***] or [***] to any inventions or
technology incorporating or utilizing such materials for any commercial purpose.
Bellicum acknowledges that the [***] IP is subject to 35 U.S.C. §§ 200-204,
including an obligation that Licensed Products that would be “Licensed Products”
under the [***] Agreement sold or produced in the United States be “manufactured
substantially in the United States”. Bellicum acknowledges that the [***] IP is
subject to certain obligations to [***] as set forth in the [***] Agreement, a
complete copy of which obligations to [***] ARIAD has provided to Bellicum.

2.1.9 [***] Agreement. [***], [***] and [***], as applicable, are intended Third
Party beneficiaries of this Section and Sections 2.1.8, 4.2, 4.3, 5.4, 5.5,
7.3.1, 8.3 and 11.1 of this Agreement, and such parties have the right to bring
any suit at law or equity for any matter governed by or subject to such
provisions. If the [***] Agreement is terminated, then from and after the
effective date of such termination, the license granted by ARIAD to Bellicum
under the [***] IP shall be deemed a direct license from [***] to Bellicum and
all obligations of Bellicum under this Agreement with regard to such license
under the [***] IP, and all obligations of ARIAD under the [***] Agreement with
regard to Licensed Products (as defined herein) developed, made, used or sold by
Bellicum or any Affiliate or Sublicensee of Bellicum that would be “Licensed
Products” under the [***] Agreement including the payment of

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

25



--------------------------------------------------------------------------------

royalties to [***], shall be deemed obligations of Bellicum to [***]. As long as
Bellicum has not materially breached any material obligation or condition that
would entitle ARIAD to terminate this Agreement, ARIAD will not voluntarily
terminate or willfully breach the [***] Agreement. In addition to specific
provisions in this Agreement relating to the [***] Agreement, the provisions of
Articles 8, 9 and 10 of the [***] Agreement, with Bellicum substituted for AGTI
in such provisions, are expressly included in this Agreement for the benefit or
[***], [***] and [***]. To the extent the provisions of Articles 8, 9 and 10 of
the [***] Agreement cover the same subject matter as other provisions in this
Agreement relating to the [***] Agreement, the provisions imposing the greatest
obligation on Bellicum shall apply.

2.2 License to ARIAD.

2.2.1 Grant of License.

(a) Bellicum hereby grants to ARIAD a non-exclusive, royalty-free (subject only
to Section 2.2.1(b)) license, including the right to grant sublicenses, under
the Bellicum Patent Rights and Bellicum Technology, and Bellicum’s interest in
any Improvements, to develop, make, have made, use, have used, sell, offer for
sale, have sold, import, have imported, export and have exported ARIAD Products
(including products comprising or utilizing AP1903) for any and all uses outside
of the Licensed Field, subject to the terms and conditions of this Agreement. In
no event will ARIAD practice any Bellicum Patent Rights or Bellicum Technology,
or Bellicum’s interest in any Improvements (excluding any Improvements licensed
to Bellicum and ARIAD by [***] that cover any of the [***]-ARIAD MTA
Technologies), for any use within the Licensed Field or to sell, offer for sale,
have sold, import, have imported, export and have exported any ARIAD Product
(including any product comprising or utilizing AP1903) for any use outside of
the Licensed Field, if such ARIAD Product is the same (for regulatory purposes)
as any Licensed Product listed on Schedule B

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

26



--------------------------------------------------------------------------------

pursuant to Section 3.2.1 prior to ARIAD’s commencement of the development
thereof and that is being developed or commercialized to ARIAD’s knowledge by
Bellicum or any of its Affiliates or Sublicensees for any use within the
Licensed Field (an “Existing Bellicum Product”). In the event that Bellicum has
not filed an IND for a particular Licensed Product within [***] after such
Licensed Product is listed on Schedule B, then the foregoing prohibition shall
not apply to such Licensed Product. Notwithstanding the foregoing, ARIAD shall
be free to develop, make, have made, use, have used, sell, offer for sale, have
sold, import, have imported, export and have exported, any Dimerizer for any
purpose without restriction, except that ARIAD shall not sell, offer for sale,
have sold, import, have imported, export or have exported any Dimerizer covered
by Bellicum Patent Rights that is specifically labeled by ARIAD for use with an
Existing Bellicum Product.

(b) If any Bellicum Patent Rights or Bellicum Technology licensed to Bellicum by
any Third Party would require payment to such Third Party upon ARIAD’s practice
thereof pursuant to the license granted under this Section 2.2.1, then Bellicum
shall so notify ARIAD in writing promptly after obtaining the license. ARIAD
may, by written notice to Bellicum provided at any time prior to the First
Commercial Sale of any ARIAD Product utilizing the subject matter of the
Bellicum Patent Rights or Bellicum Technology licensed to Bellicum by the Third
Party, (i) elect to accept the license to such Bellicum Patent Rights or
Bellicum Technology, in which case, ARIAD shall be responsible for making any
payment to such Third Party resulting from ARIAD’s practice of such Bellicum
Patent Rights or Bellicum Technology pursuant to the license granted under this
Section 2.2.1 and shall provide Bellicum written notice confirming that it has
made such payments (and, if it fails to make any such payment in accordance with
the terms of the agreement with such Third Party, the license to such Bellicum
Patent Rights or Bellicum Technology under this Section 2.2.1 shall terminate),
or (ii) elect to decline the license to such Bellicum Patent Rights or Bellicum
Technology

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

27



--------------------------------------------------------------------------------

(and shall be deemed to decline the license to such Bellicum Patent Rights or
Bellicum Technology if it does not provide Bellicum written notice of its
election as set forth above), in which case such Bellicum Patent Rights or
Bellicum Technology shall be excluded from the license granted to ARIAD under
this Section 2.2.1.

2.2.2 Bellicum Regulatory Information. To facilitate the development of ARIAD
Products by ARIAD or its sublicensee(s) pursuant to the license granted under
this Section 2.2, and subject to applicable laws governing patient
confidentiality and to the extent necessary for ARIAD or its sublicensee(s) to
comply with applicable statutes, laws, regulations, ordinances and guidelines
governing Regulatory Approval of ARIAD Products, Bellicum shall provide, and
shall require its Sublicensees to provide, to ARIAD or its sublicensee (i) the
right to cross-reference to any safety data (including Adverse Events) reported
to the FDA by Bellicum under any IND relating to a Licensed Product using
AP1903, (ii) copies of all investigator safety letters provided by Bellicum to
its clinical investigators in connection with clinical studies of Licensed
Products using AP1903 and (iii) summaries of relevant data generated by Bellicum
in connection with its preclinical studies of a Licensed Product using AP1903
(“Bellicum Data”) (collectively, “Bellicum Regulatory Information”). Bellicum
Regulatory Information should be treated as Confidential Information of
Bellicum. ARIAD and its sublicensee(s) shall maintain such Bellicum Data
disclosed to it pursuant to this Section 2.2.2 in confidence and shall not use
or disclose it to any Third Party other than (i) ARIAD or its sublicensee(s),
themselves or through their agents, may provide a cross-reference to Bellicum
Data reported to the FDA by Bellicum under any IND or corresponding foreign
country filing to obtain Regulatory Approval for ARIAD Products using AP1903 in
any country or may disclose Bellicum Data in a written submission to any such
Regulatory Authority, in each case solely as required to obtain Regulatory
Approval of a ARIAD Product using AP1903 outside the Licensed Field, but only
after obtaining prior written permission from Bellicum to make such

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

28



--------------------------------------------------------------------------------

disclosure which is conditioned upon ARIAD or its sublicensee obtaining written
assurances from the Regulatory Authorities to whom the information is being
disclosed that such Bellicum Data will be afforded confidential treatment by
such Regulatory Authority, and (ii) ARIAD or its sublicensee, upon prior written
notice to Bellicum, may verbally disclose Bellicum Data in any teleconference or
meeting with any Regulatory Authority, in each case solely as required to obtain
Regulatory Approval of the ARIAD Products using AP1903 pursuant to the license
granted in Section 2.2, but only after obtaining prior written permission from
Bellicum which is conditioned upon affording appropriate Bellicum personnel the
opportunity to participate in each such teleconference or meeting.

2.2.3 Reservation of Rights. As between the Parties, Bellicum shall retain
ownership of or license rights to all right, title and interest in and to the
Bellicum Patent Rights and Bellicum Technology, and no other license, either
express or implied or by implication or estoppel, is granted hereunder with
respect to any Technology or Patent Rights of Bellicum or its licensors except
as expressly stated in this Section 2.2 and Bellicum reserves all rights in and
to the same.

3. DEVELOPMENT AND COMMERCIALIZATION OF LICENSED PRODUCTS.

3.1 Commercialization.

3.1.1 Responsibility. From and after the Original Effective Date, Bellicum shall
have full control and authority over the development and commercialization of
Licensed Products in the Licensed Field in the Territory, including without
limitation, (a) all pre-clinical development activities (including any
pharmaceutical development work on formulations or process development relating
to any Licensed Product), (b) all activities related to human clinical trials
(including all clinical studies), (c) all activities relating to manufacture and
supply of all Licensed

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

29



--------------------------------------------------------------------------------

Products (including all required process development and scale up work with
respect thereto), (d) all marketing, promotion, sales, distribution, import and
export activities relating to any Licensed Product, and (e) all activities
relating to any regulatory filings, registrations, applications and Regulatory
Approvals relating to any of the foregoing (including any INDs or foreign
equivalents, any manufacturing facility validation and/or licensure, any Drug
Approval Applications and any other Regulatory Approvals). Bellicum shall own
all data, results and all other information arising from any such activities of
Bellicum with respect to Licensed Products in the Licensed Field in the
Territory under this Agreement, including without limitation, all regulatory
filings, registrations, applications and Regulatory Approvals relating to
Licensed Products (including any INDs or foreign equivalents, any Drug Approval
Applications and any other Regulatory Approvals) (collectively, “Bellicum
Information”), and all of the foregoing Bellicum Information shall be considered
Confidential Information and Technology solely owned by Bellicum. Bellicum
Information which is necessary or useful for the development, manufacture, use,
sale, offer for sale or import of any Dimerizer, including any ARIAD Dimerizer
or Non-ARIAD Dimerizer, or any ARIAD Product, shall be included in Bellicum
Technology and subject to the license granted to ARIAD in Section 2.2.1. All
activities relating to development and commercialization of Licensed Products
under this Agreement shall be undertaken at Bellicum’s sole cost and expense,
except as otherwise expressly provided in this Agreement.

3.2 Diligence. Bellicum will exercise commercially reasonable efforts and
diligence in developing and commercializing at least one Licensed Product that
is a cancer vaccine described in clause (a) of Section 1.45 and one Licensed
Product that is a gene or a cell transfected with such gene coding for an
Inducible Caspase described in clause (b) of Section 1.45 and in undertaking
investigations and actions required to obtain Regulatory Approvals necessary to
market such Licensed Products in the Licensed Field in the Territory, taking
into account the competitiveness of the

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

30



--------------------------------------------------------------------------------

marketplace, the proprietary position of the Licensed Product, the relative
potential safety and efficacy of the Licensed Product, the cost of goods and
availability of capacity to manufacture and supply the Licensed Product at
commercial scale, the profitability of the applicable Licensed Product, and
other relevant factors including, without limitation, technical, legal,
scientific or medical factors.

3.3 Updates and Reports.

3.3.1 Updates and Reports. Bellicum shall update Schedule B each time Bellicum
or any Sublicensee determines to manufacture (or have manufactured) GLP or GMP
Quality Licensed Product for use in GLP toxicology studies for any potential
Licensed Product and shall furnish such updated Schedule B to ARIAD. Bellicum
shall provide ARIAD with written reports no less frequently than [***] during
the Term summarizing Bellicum’s efforts to develop and commercialize Licensed
Products hereunder. Such reports shall include, at a minimum, information
sufficient to enable [***] to satisfy its reporting requirements to the United
States Government, and shall contain a tabulation and key results of clinical
trials, clinical plans, and summaries of the results of preclinical and clinical
studies relating to Licensed Products for the then preceding half-year. Bellicum
shall provide ARIAD with at least [***] prior written notice of the intended
filing, prior to any public disclosure of such filing, by Bellicum or, to the
extent Bellicum is aware, a Sublicensee with the FDA or any other Regulatory
Authority of any IND or equivalent application with regard to any Licensed
Product or any Drug Approval Application or the intended commencement by
Bellicum of any clinical trial of any Licensed Product and will notify ARIAD of
any such filing or commencement of a clinical trial within [***] after such
filing is made or such clinical trial is commenced. In addition, Bellicum shall
provide ARIAD with prompt written notice of the occurrence of the First
Commercial Sale of any Licensed Product in any country. In addition to such
reports, Bellicum agrees (i) upon request by ARIAD, to provide ARIAD with copies
of all documents submitted to,

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

31



--------------------------------------------------------------------------------

or received from, Regulatory Authorities, relating to Licensed Products,
including without limitation, INDs and their foreign equivalent, and
correspondence to and from Regulatory Authorities, and (ii) to provide ARIAD
with Adverse Event information and product complaint information relating to
Licensed Products as compiled and prepared by Bellicum in the normal course of
business in connection with the development, commercialization or sale of any
Licensed Product, within time frames consistent with reporting obligations under
applicable laws and regulations. All reports, updates, Adverse Event, product
complaint and other information provided by one party to the other Party under
this Agreement (including under this Section 3), shall be considered
Confidential Information of the Disclosing Party, subject to the terms of
Section 5 hereof.

3.4 Manufacturing. Bellicum shall have the right to manufacture or have
manufactured such quantities of any Dimerizer as it may require in order to
develop and commercialize any Licensed Product pursuant to the terms of this
Agreement. Bellicum will notify ARIAD in writing of its intent to manufacture
(or have manufactured by a Third Party) any Dimerizer at least [***] prior to
commencement of manufacture by itself or through a Third Party. Upon ARIAD’s
request at any time, the Parties will negotiate in good faith a supply agreement
under which ARIAD will provide [***] rolling [***] forecasts of its anticipated
need for such Dimerizer (of which an agreed number of months will be binding)
provided that, under such supply agreement, either (a) Bellicum will use
commercially reasonable efforts to supply all quantities of Dimerizer ordered by
ARIAD and will supply such Dimerizer to ARIAD and ARIAD’s licensees on at a
price equal to fully burdened manufacturing costs plus [***] percent ([***]%);
or (b) if a Third Party manufactures such Dimerizer for Bellicum, then Bellicum
shall (i) procure for ARIAD and its Affiliates and licensees the right to
purchase such Dimerizers from the Third Party on terms no less favorable than
those granted to Bellicum, giving ARIAD and its Affiliates and licensees equal
priority with

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

32



--------------------------------------------------------------------------------

respect to quantity or lead time for delivery of such Dimerizers as given to
Bellicum, its Affiliates and its Sublicensees, and (ii) grant to such Third
Party all licenses to Patent Rights and Technology Controlled by Bellicum
(without Bellicum incurring additional expense or obligations to Third Party
licensors of Bellicum) as may be required in order for the Third Party to supply
ARIAD and ARIAD’s licensees with such Dimerizers. In addition, the supply
agreement will provide that, if Bellicum or its Third Party manufacturer fails
to supply Dimerizer as required thereby, Bellicum or its Third Party
manufacturer will transfer to ARIAD or its designee all technology necessary to
manufacture such Dimerizer and will grant all necessary licenses to ARIAD or its
designee on a royalty fee basis.

3.5 Compliance With Law. Each Party shall comply with all applicable laws,
rules, regulations and guidelines, including without limitation, rules and
guidelines of all institutions at which any work relevant to this Agreement or
Licensed Products is conducted and rules and guidelines of relevant professional
societies, including without limitation the American Society of Gene Therapy.

4. PAYMENTS AND ROYALTIES

4.1 Payment of Royalties; Royalty Rates; Minimum Royalties

4.1.1 Initial Payment. In consideration of (i) the conversion of Bellicum’s
license for [***] from a non-exclusive license to an exclusive license, and
(ii) the inclusion of Cell Transplantation Indications as Primary Indications
and the consequent grant to Bellicum of an exclusive license for Cell
Transplantation Indications, Bellicum agrees to pay to ARIAD the non-refundable
amount of two hundred fifty thousand dollars ($250,000) within [***].

4.1.2 Royalty Payments. In consideration of (i) the grant of the license by
ARIAD under this Agreement, and (ii) the Licensed Technology and Orphan

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

33



--------------------------------------------------------------------------------

Drug Designation provided and/or transferred hereunder, and subject to the other
terms of this Agreement (including the remainder of this Section 4), Bellicum
shall pay to ARIAD royalty on annual Net Sales for such Licensed Product at the
percentage rates as follows:

(a) subject to Section 4.1.2(b) and (c) below, commencing on the date of the
First Commercial Sale of each Licensed Product in each country in the Territory
and continuing until expiration of the Primary License Term with respect to such
Licensed Product:

 

Annual Net Sales    ARIAD Dimerizer
Products   Non-ARIAD
Dimerizer Products

[***]MM

   [***]%   [***]%

>$[***]MM

   [***]%   [***]%

(b) if either (x) the only remaining Valid Claim with respect to such Licensed
Product in a country is a claim in Patent Rights covering the [***]-MTA
Technologies and there is Competition or (y) all Valid Claims covering the
composition of matter of such Licensed Product or any component thereof, or the
use in the Licensed Field of such Licensed Product or any component thereof, in
such country have expired but the Primary License Term with regard to such
Licensed Product in such country has not expired and there is no Competition,
then the following royalty rates shall instead apply until the end of the
Primary License Term with regard to such Licensed Product in such country:

 

Annual Net Sales    ARIAD Dimerizer
Products   Non-ARIAD
Dimerizer Products

[***]MM

   [***]%   [***]%

>$[***]MM

   [***]%   [***]%

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

34



--------------------------------------------------------------------------------

(c) If all Valid Claims covering the composition of matter of such Licensed
Product or any component thereof, or the use in the Licensed Field of such
Licensed Product or any component thereof, in such country have expired but the
Primary License Term with regard to such Licensed Product has not expired and
there is Competition, then in consideration of the Licensed Technology and
Orphan Drug Designation provided and/or transferred hereunder, the following
royalty rates shall instead apply until the end of the Primary License Term with
regard to such Licensed Product in such country:

 

Annual Net Sales    ARIAD Dimerizer
Products   Non-ARIAD
Dimerizer Products

[***]MM

   [***] %   [***] %

>$[***]MM

   [***] %   [***] %

Following expiration of the Primary License Term with regard to a Licensed
Product in a country, Bellicum shall have a fully paid up, perpetual,
irrevocable license under Section 2.1.1 with regard to such Licensed Product in
such country.

4.1.3 Milestone Payments. Bellicum shall make the following milestone payments
to ARIAD within [***] after the occurrence of the following events:

 

Event    Payment

[***]

  

[***]

   $[***]

[***]

   $[***]

[***]

   $[***]

In the event of a [***], the milestone payable upon the occurrence of [***]
shall be payable by Bellicum (x) upon commencement of [***] or (y) upon
commencement of [***]; provided that the foregoing shall not apply to any [***]
of a Licensed Product commenced prior to the Effective Date.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

35



--------------------------------------------------------------------------------

In the event of a [***], the milestone payable upon occurrence of commencement
of the [***] shall be payable by Bellicum upon commencement of [***] and the
milestone payable upon occurrence of commencement of [***] shall be payable by
Bellicum upon the later of (i) commencement of [***], or (ii) the date (which
may during or after such [***]) when [***].

4.1.4 Royalty Payments to Certain Third Parties. Any royalty payments owed and
payable with respect to the Licensed Products to [***] University pursuant to
that certain [***], by and between the [***] and ARIAD Gene Therapeutics, Inc.,
as amended from time to time (the “[***] Agreement”), shall be the sole
responsibility and obligation of ARIAD. All other royalty or other payments owed
and payable with respect to the Licensed Products, including without limitation
any royalty or other payments due to [***], will be the sole responsibility and
obligation of Bellicum.

4.1.5 Acknowledgement. Bellicum recognizes and acknowledges that each of the
following, separately and together, has substantial economic benefit to
Bellicum: (i) ARIAD’s expertise concerning the discovery and understanding of
Dimerizers and dimerization technology; (ii) the licenses granted to Bellicum
hereunder with respect to Licensed Technology that is not within the claims of
any Licensed Patent Rights; (iii) the licenses granted to Bellicum under
Licensed Patent Rights; (iv) the Orphan Drug Designation transferred to Bellicum
hereunder; and (v) the exclusivity, if any, which may be afforded to Bellicum by
each of the foregoing. The Parties agree that the royalty rates set forth in
Section 4.1.2 reflect a fair and reasonable blended allocation of the values
provided by ARIAD to Bellicum, regardless of whether any particular Licensed
Product utilizes any ARIAD Dimerizer or is covered by Licensed Patent Rights.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

36



--------------------------------------------------------------------------------

4.2 Payment Terms.

4.2.1 Payment of Royalties. Unless otherwise expressly provided, Bellicum shall
make any license or royalty payments owed to ARIAD hereunder in arrears, within
[***] from the end of each quarter in which such payment accrues. For purposes
of determining when a sale of any Licensed Product occurs under this Agreement,
the sale shall be deemed to occur on the earlier of (a) [***] or (b) on the date
of [***]. Each royalty payment shall be accompanied by a report for each country
in the Territory in which sales of Licensed Products occurred in the calendar
quarter covered by such statement, specifying: the gross sales (if available)
and Net Sales in each country’s currency; the applicable royalty rate under this
Agreement; the royalties payable, including an accounting of deductions taken in
the calculation of Net Sales; the applicable exchange rate to convert from each
country’s currency to United States Dollars under this Section 4.2, if any; and
the royalties payable in United States Dollars.

4.2.2 Overdue Payments. Subject to the other terms of this Agreement, any
payments not paid within the time period set forth in this Section 4 shall bear
interest at a rate of [***] percent ([***]%) per [***] from the due date until
paid in full, provided that in no event shall said annual rate exceed the
maximum interest rate permitted by law in regard to such payments. Such payment
when made shall be accompanied by all interest so accrued. Said interest and the
payment and acceptance thereof shall not negate or waive the right of ARIAD to
any other remedy, legal or equitable, to which it may be entitled because of the
delinquency of the payment.

4.2.3 Accounting. All payments hereunder shall be made by Bellicum in the United
States in United States dollars. Conversion of foreign currency to United States
dollars shall be made at the conversion rate existing in the United States (as
reported in [***]) on the last business day of the quarter immediately preceding
the applicable calendar quarter. If [***] ceases to be published, then the rate
of exchange to be used shall be that reported in such other business publication
of national circulation in the United States as the Parties reasonably agree.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

37



--------------------------------------------------------------------------------

4.2.4 Tax Withholding; Restrictions on Payment. All payments hereunder shall be
made free and clear of any taxes, duties, levies, fees or charges, except for
withholding taxes (to the extent applicable). Bellicum shall make any applicable
withholding payments due on behalf of ARIAD and shall provide ARIAD with such
written documentation regarding any such payment as available to Bellicum
relating to an application by ARIAD for a foreign tax credit for such payment
with the United States Internal Revenue Service.

4.3 Records Retention; Review.

4.3.1 Royalties. Commencing as of the date of First Commercial Sale of the first
Licensed Product hereunder, Bellicum and its Affiliates and Sublicensees shall
keep for at least [***] from the end of the calendar year to which they pertain
complete and accurate records of sales by Bellicum or its Affiliates and
Sublicensees, as the case may be, of each Licensed Product, in sufficient detail
to allow the accuracy of the payments hereunder to be confirmed.

4.3.2 Review. Subject to the other terms of this Section 4.3.2, at the request
of ARIAD, which shall not be made more frequently than [***] during the Term,
upon at least [***] prior written notice from ARIAD, and at the expense of ARIAD
(except as otherwise provided herein), Bellicum shall permit an independent
certified public accountant reasonably selected by ARIAD and reasonably
acceptable to Bellicum to inspect (during regular business hours) the relevant
records required to be maintained by Bellicum under this Section 4.3 (provided
no records may be reviewed more than once under this Section 4.3.2). Results of
any such review shall be binding on both Parties absent manifest error. ARIAD
agrees to treat the results of any such accountant’s review of records under
this Section 4.3 as Confidential Information of

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

38



--------------------------------------------------------------------------------

Bellicum subject to the terms of Section 5. If any review reveals a deficiency
in the calculation and/or payment of royalties by Bellicum, then (a) Bellicum
shall promptly pay ARIAD the amount remaining to be paid, and (b) if such
underpayment is by [***] percent ([***]%) or more, Bellicum shall pay the
reasonable out-of- pocket costs and expenses incurred by ARIAD in connection
with the review. If any review reveals an overpayment of royalties by Bellicum,
ARIAD shall promptly remit such overpaid amounts to Bellicum.

4.3.3 Other Parties. Bellicum shall include in any agreement with its Affiliates
or Sublicensees terms requiring such party to retain records as required in this
Section 4.3 and to permit ARIAD to inspect such records as required by this
Section 4.3.

4.4 Initial Issuance of Common Stock. The Parties hereby acknowledge that in
connection with the 2006 Agreement and pursuant to the Stock Purchase Agreement,
dated July 25, 2006, between the Parties, Bellicum issued to ARIAD and ARIAD
received 206,111 shares of Common Stock, which 206,111 shares of Common Stock
constituted, after giving effect to such issuance, [***] percent ([***]%) of
Bellicum’s Shares of Common Stock on a Fully Diluted Basis as of July 25, 2006.

5. TREATMENT OF CONFIDENTIAL INFORMATION

5.1 Confidential Obligations. The Mutual Non-Disclosure Agreement between the
Parties dated October 16, 2004 (the “Confidentiality Agreement”) shall apply to
information provided under this Agreement. Each Party shall take such action,
and shall cause its Affiliates or Sublicensees to take such action, to preserve
the confidentiality of each other’s Confidential Information as it would
customarily take to preserve the confidentiality of its own Confidential
Information, using, in all such circumstances, not less than reasonable care to
prevent the Confidential Information of

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

39



--------------------------------------------------------------------------------

the other Party from being copied, used or disclosed to any Third Party without
the other Party’s prior written consent except for those Third Parties to whom
disclosure of the Confidential Information is permitted pursuant to the terms of
the Confidentiality Agreement. To the extent of any conflict between the
provisions of this Article 5 and the Confidentiality Agreement, the provisions
of this Article 5 shall control and pertain to all information provided under
this Agreement and the Confidentiality Agreement, retroactive to October 16,
2004.

5.2 Limited Disclosure and Use. ARIAD and Bellicum each agree that any
disclosure of the other Party’s Confidential Information to any officer,
employee, consultant or agent of the other Party or any of its Affiliates or
Sublicensees shall be made only if and to the extent necessary to carry out its
rights and responsibilities under this Agreement, shall be limited to the
maximum extent possible consistent with such rights and responsibilities and
shall only be made to the extent any such persons are bound by written
confidentiality obligations to maintain the confidentiality thereof and not to
use such Confidential Information except as expressly permitted by this
Agreement. ARIAD and Bellicum each further agree not to disclose or transfer the
other Party’s Confidential Information to any Third Parties under any
circumstance without the prior written approval from the other Party (such
approval not to be unreasonably withheld), except as otherwise required by law,
and except as otherwise expressly permitted by this Agreement. Each Party may
disclose the Confidential Information of the other Party to any investors,
prospective investors, lenders and other potential financing sources and Third
Parties conducting due diligence in connection with any financing or acquisition
transaction who are obligated to keep such information confidential. Each Party,
upon the request of the other Party, will return all the Confidential
Information disclosed or transferred to it by the other Party pursuant to this
Agreement, including all copies and extracts of documents and all manifestations
in whatever form, within [***] of such request or, if earlier, the termination
or expiration

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

40



--------------------------------------------------------------------------------

of this Agreement; provided however, that a Party may retain (a) any
Confidential Information of the other Party relating to any license which
expressly survives such termination and (b) one (1) copy of all other
Confidential Information in inactive archives solely for the purpose of
establishing the contents thereof.

5.3 Publicity. Neither Party may publicly disclose the existence or terms or any
other matter of fact regarding this Agreement without the prior written consent
of the other Party, which consent shall not be unreasonably withheld or delayed;
provided, however, that (a) either party may issue a press release upon
execution hereof, (b) either Party may make such a disclosure (i) to the extent
required by law or by the requirements of any nationally recognized securities
exchange, quotation system or over-the-counter market on which such Party has
its securities listed or traded, and (ii) to any investors, prospective
investors, lenders and other potential financing sources who are obligated to
keep such information confidential, provided that in the event that such
disclosure is required under clause (b)(i) of this Section 5.3, the disclosing
Party shall provide the other Party with notice beforehand and, to the extent
reasonably practical, coordinate with the other Party with respect to the
wording and timing of any such disclosure, and (c) ARIAD may disclose the filing
by Bellicum or a Sublicensee with the FDA or any other Regulatory Authority of
any IND, NDA, BLA or equivalent application or the commencement by Bellicum or a
Sublicensee of any clinical trial, provided that ARIAD may only disclose such
filing or commencement by a Sublicensee (x) if (i) Bellicum or the Sublicensee
makes prior public disclosure of such filing or commencement and (ii) ARIAD
provides Bellicum with notice beforehand and, to the extent reasonably
practical, coordinates with Bellicum with respect to the wording and timing of
any such disclosure or (y) if the Sublicensee consents. If Bellicum or the
Sublicensee does not intend to make prior public disclosure of such filing or
commencement, Bellicum will so notify ARAIAD with the notice thereof pursuant to
Section 3.2.1 and will use good faith efforts to obtain

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

41



--------------------------------------------------------------------------------

the consent of the Sublicensee for ARIAD to make such disclosure. Once any press
release or any other written statement is approved for disclosure by both
Parties, either Party may make subsequent public disclosure of the contents of
such statement without the further approval of the other Party.

5.4 Use of Name. Neither Party shall employ or use the name of the other Party
or the name of [***], [***], [***] or [***] in any promotional materials or
advertising without the prior express written permission of the other party.

5.5 [***]. Notwithstanding anything to the contrary in this Agreement, ARIAD may
disclose the terms of this Agreement and Bellicum’s Confidential Information
(including the terms of any Bellicum sublicense) to [***] as reasonable and
necessary required to fulfill its obligations under the [***] Agreement.

6. PROVISIONS CONCERNING THE FILING, PROSECUTION AND MAINTENANCE OF PATENT
RIGHTS

6.1 Patent Filing, Prosecution, Maintenance and Enforcement. ARIAD shall have
the sole right, but not the obligation, to prepare, file, prosecute, obtain and
maintain, and a first right to enforce, any Licensed Patent Rights (excluding
all Patent Rights licensed to Bellicum by [***] that cover any of the
[***]-ARIAD MTA Technologies). In the event that ARIAD elects not to enforce any
of the Licensed Patent Rights, if the alleged infringement is in the Licensed
Field with a product that that comprises a cell transfected with both (but not
limited to) a gene for an Antigen and one or more genes for Inducible
Costimulatory Molecule(s) where the gene or genes for the Inducible
Costimulatory Molecule(s) are activated using an ARIAD Dimerizer or a Non-ARIAD
Dimerizer, Bellicum may do so at its sole expense; provided that, if the
Licensed Patent Right alleged to be infringed is a patent other than a Licensed
Patent Right covering any of the [***]-ARIAD MTA Technologies, Bellicum may do
so only with the advance written consent of ARIAD, which may be granted or
withheld in

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

42



--------------------------------------------------------------------------------

ARIAD’s sole discretion. Bellicum may recover, collect and keep any damages
collected as a result of such enforcement by Bellicum. Bellicum shall have the
sole right, but not the obligation, to prepare, file, prosecute, obtain,
maintain and enforce any Bellicum Patent Rights, and as between Bellicum and
ARIAD, Bellicum shall have the sole right to prepare, file, prosecute, obtain
and maintain any Patent Rights licensed to Bellicum by [***] that cover any of
the [***]-ARIAD MTA Technologies in accordance with the terms and conditions
agreed upon between Bellicum and [***]. Subject to any rights granted, at any
time, by Bellicum to its Affiliates and/or Sublicensees, in the event that
Bellicum elects not to enforce any of the Bellicum Patent Rights, ARIAD may do
so only at its own expense and only with the advance written consent of
Bellicum, which may be granted or withheld in Bellicum’s sole discretion. ARIAD
may recover, collect and keep any damages collected as a result of such
enforcement by ARIAD. To the extent Bellicum assumes enforcement of Licensed
Patent Rights or ARIAD assumes enforcement of Bellicum Patent Rights under this
Section 6, and later elects not to enforce such rights, such Party will notify
the other Party in writing promptly upon such election not to so enforce, and in
any event, at least [***] prior to the deadline to submit any filing related
thereto.

7. REPRESENTATIONS AND WARRANTIES

7.1 ARIAD Representations. ARIAD represents and warrants to Bellicum that:

(a) the execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
ARIAD corporate action and will not require the consent or approval of ARIAD’s
stockholders;

(b) this Agreement is a legal and valid obligation binding upon ARIAD and
enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by the Parties does not conflict with any
agreement, instrument or understanding to which ARIAD is a party or by which it
is bound;

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

43



--------------------------------------------------------------------------------

(c) ARIAD has the full right and legal capacity to grant the rights granted to
Bellicum hereunder without violating the rights of any Third Party;

(d) ARIAD has provided a true and complete copy of the [***] Agreement and each
[***] Agreement to Bellicum, and ARIAD is not in material default of the [***]
Agreement or any [***] Agreement; and

(e) No royalty or other payment is due under any agreement between ARIAD and a
Third Party, as a result of the license granted by ARIAD herein or the practice
of the rights granted to Bellicum hereunder, other than any remuneration which
may be due pursuant to the [***] Agreement and the [***] Agreements.

7.2 Bellicum Representations. Bellicum represents and warrants to ARIAD that:

(a) the execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
Bellicum corporate action and will not require the consent or approval of
Bellicum’s stockholders;

(b) this Agreement is a legal and valid obligation binding upon Bellicum and
enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by the Parties does not conflict with any
agreement, instrument or understanding to which Bellicum is a party of or by
which it is bound;

(c) Bellicum has the full right and legal capacity to grant the rights granted
to ARIAD hereunder without violating the rights of any Third Party; and

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

44



--------------------------------------------------------------------------------

(d) No royalty or other payment is due under any agreement between Bellicum and
a Third Party, as a result of the license granted by Bellicum herein or the
practice of the rights granted to ARIAD hereunder; and

(e) To Bellicum’s knowledge, after due investigation, [***] is the owner of all
of the Patent Rights listed in Schedule A under “Part II: For [***]-ARIAD MTA
Technologies”, except for rights to the patents and patent applications entitled
“induced activation in dendritic cells” in said Part II of Schedule A, which
were partially released to the inventors and licensed to Bellicum by the
inventors by license agreement dated as of [***]. As of the Effective Date,
Bellicum (i) has not filed any patent application, (ii) has no internal patent
disclosures or similar documents, and (iii) has no license from [***], except
for license agreements dated as of [***] and [***], that in each case relates to
any product or other discovery or invention conceived or reduced to practice
using any proprietary materials provided under any [***] Agreement, including
without limitation, [***] and any other Dimerizer or [***] Analog, regardless of
whether the quantities of such proprietary materials actually used were
manufactured by ARIAD, Bellicum or [***].

7.3 No Warranties.

7.3.1 Nothing in this Agreement is or shall be construed as:

(a) a warranty or representation by either Party as to the validity or scope of
any patent application or patent licensed hereunder;

(b) a warranty or representation that anything made, used, sold or otherwise
disposed of under any license granted pursuant to this Agreement is or will be
free from infringement of patents, copyrights, and other rights of third
parties;

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

45



--------------------------------------------------------------------------------

(c) a warranty or representation by ARIAD that any information, trade secrets or
Technology provided by ARIAD to Bellicum under any license granted pursuant to
this Agreement is sufficient to practice the Licensed Patent Rights granted
hereunder.

(d) any warranty or representation regarding (i) an obligation of ARIAD or [***]
to bring or prosecute actions or suits against Third Parties for infringement;
(ii) granting by implication, estoppel or otherwise any licenses or rights under
patents or other rights of [***] or [***] or other persons other than the [***]
IP, regardless of whether such patents or other rights are dominant or
subordinate to any Licensed Patent Right.

7.3.2 EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED.
THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, OR OF NON-INFRINGEMENT OF ANY PATENT, COPYRIGHT, TRADEMARK,
OR OTHER RIGHTS OF THIRD PARTIES, OR ANY OTHER IMPLIED WARRANTIES.

8. INDEMNIFICATION

8.1 Indemnification.

8.1.1 Bellicum Indemnity. Bellicum shall indemnify, defend and hold harmless
ARIAD, [***], [***], and their respective Affiliates, directors, officers,
employees, stockholders and agents, the inventors identified in the [***]
License Agreement, and each of their respective successors, heirs and assigns,
its Affiliates and their respective directors, officers, employees, stockholders
and agents, and their respective successors, heirs and assigns (the “ARIAD
Indemnitees”) from and against

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

46



--------------------------------------------------------------------------------

any liability, damage, loss or expense (including reasonable attorneys’ fees and
expenses of litigation) (collectively, “Losses”) incurred by or imposed upon
such ARIAD Indemnitees, or any of them, in connection with any Third Party
claims, suits, actions, demands or judgments, including, without limitation,
personal injury and product liability matters, to the extent arising out of
(a) the development, testing, production, manufacture, supply, promotion,
import, sale or use by any person of any Licensed Product (or any component
thereof) manufactured or sold by Bellicum or any Affiliate or Sublicensee under
this Agreement, or (b) gross negligence or willful misconduct on the part of
Bellicum or any of its Affiliates or Sublicensees, except to the extent that
such Losses are attributable to the breach by ARIAD of any of its
representations, warranties or covenants set forth in this Agreement or the
gross negligence or willful misconduct of an ARIAD Indemnitee.

8.1.2 ARIAD Indemnity. Subject to Section 8.1.1 above, ARIAD shall indemnify,
defend and hold harmless Bellicum, its Affiliates and Sublicensees and their
respective directors, officers, employees, and agents, and their respective
successors, heirs and assigns (the “Bellicum Indemnitees”), from and against any
Losses incurred by or imposed upon such Bellicum Indemnitees, or any of them, in
connection with any Third Party claims, suits, actions, demands or judgments,
including, without limitation, personal injury and product liability matters, to
the extent arising out of (a) the development, testing, production, manufacture,
supply, promotion, import, sale or use by any person of any ARIAD Product (or
any component thereof) manufactured or sold by ARIAD or any Affiliate or ARIAD
sublicensee under this Agreement, or (b) gross negligence or willful misconduct
on the part of ARIAD or any of its Affiliates or sublicensees, except to the
extent that such Losses are attributable to the breach by Bellicum of any of its
representations, warranties or covenants set forth in this Agreement or the
gross negligence or willful misconduct of a Bellicum Indemnitee.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

47



--------------------------------------------------------------------------------

8.2 Indemnification Procedures. In the event that any ARIAD Indemnitee or
Bellicum Indemnitee (each, an “Indemnitee”) is seeking indemnification under
Section 8.1 above from a Party (the “Indemnifying Party”), the Indemnitee shall
notify the Indemnifying Party of such claim with respect to such Indemnitee as
soon as reasonably practicable after the Indemnitee receives notice of the
claim, and the Indemnitee shall permit the Indemnifying Party to assume
direction and control of the defense of the claim (including the right to settle
the claim solely for monetary consideration) and shall cooperate as reasonably
requested (at the expense of the Indemnifying Party) in the defense of the
claim. The indemnification obligations under Article 8 shall not apply to any
harm suffered as a direct result of any delay in notice to the Indemnifying
Party hereunder or to amounts paid in settlement of any claim, demand, action or
other proceeding if such settlement is effected without the consent of the
Indemnifying Party, which consent shall not be withheld or delayed unreasonably.
The Indemnitee, its employees and agents, shall reasonably cooperate with the
Indemnifying Party and its legal representatives in the investigation of any
claim, demand, action or other proceeding covered by Section 8.1.

8.3 Limitation of Liability. Except for liability to a Third Party under
Section 8.1, NEITHER PARTY NOR ITS AFFILIATES OR LICENSORS SHALL BE LIABLE TO
THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGES ARISING
OUT OF THIS AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF LIABILITY.

9. TERM AND TERMINATION

9.1 Term; Expiration. The term of this Agreement shall commence upon the
Effective Date and shall expire upon the expiration of the last Primary License
Term, unless terminated as set forth herein (the “Term”).

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

48



--------------------------------------------------------------------------------

9.2 Termination Rights for Breach.

9.2.1 Termination for Breach. Subject to the other terms of this Agreement, this
Agreement and the rights and options granted herein may be terminated by either
Party upon any material breach by the other Party of any material obligation or
condition, effective thirty (30) days after giving written notice to the
breaching Party of such termination in the case of a payment breach and ninety
(90) days after giving written notice to the breaching Party of such termination
in the case of any other breach, which notice shall describe such breach in
reasonable detail. The foregoing notwithstanding, if such default or breach is
cured or remedied or shown to be non-existent within the aforesaid thirty
(30) or ninety (90) day period, the notice shall be automatically withdrawn and
of no effect.

9.2.2 Voluntary Termination. Bellicum shall have the right to terminate this
Agreement at any time after two (2) years from the Effective Date in the event
that Bellicum determines not to develop or commercialize any Licensed Product.

9.2.3 Termination for Bankruptcy. In the event that either Party files for
protection under bankruptcy laws, makes an assignment for the benefit of
creditors, appoints or suffers appointment of a receiver or trustee over its
property, files a petition under any bankruptcy or insolvency act or has any
such petition filed against it which is not discharged within sixty (60) days of
the filing thereof, then the other Party may terminate this Agreement effective
immediately upon written notice to such Party.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

49



--------------------------------------------------------------------------------

9.3 Effects of Termination. Upon any termination of this Agreement by ARIAD or
Bellicum under Section 9.2.1 or by Bellicum pursuant to Section 9.2.2, as of the
effective date of such termination all relevant licenses and sublicenses granted
by ARIAD to Bellicum shall terminate automatically. Upon any termination of this
Agreement by ARIAD or Bellicum under Section 9.2.1 or by Bellicum pursuant to
Section 9.2.2, subject to applicable statutes, laws, regulations, ordinances and
guidelines governing the transfer of the Orphan Drug Designation and any similar
designation in any jurisdiction of orphan drug status for AP1903, Bellicum will
transfer, assign and convey all its ownership of and any beneficial interest in
the Orphan Drug Designation and any similar designation in any jurisdiction of
orphan drug status for AP1903 to ARIAD, effective as of the date of termination,
and within ten (10) days of such termination, ARIAD and Bellicum shall each
submit the required information to the FDA and any other relevant Regulatory
Authority to effect the change of the named sponsor of the Orphan Drug
Designation and any similar designation in any jurisdiction of orphan drug
status for AP1903 from Bellicum to ARIAD in accordance with the applicable
statutes, laws, regulations, ordinances and guidelines, and Bellicum shall
transfer a complete copy of the Orphan Drug Designation and any similar
designation in any jurisdiction of orphan drug status for AP1903, including any
amendments or supplements thereto, and correspondence relating thereto, to
ARIAD. No termination of this Agreement shall affect ARIAD’s rights pursuant to
the Investor Rights Agreement, dated as of July 25, 2006, as amended, except as
stated therein. Notwithstanding the foregoing, and subject at all times to the
provisions of the [***] Agreement with respect to the [***] IP to the extent a
license under such [***] IP is granted to Bellicum under this Agreement, (a) no
such termination of this Agreement shall be construed as a termination of any
valid sublicense of any Sublicensee hereunder, and thereafter each such
Sublicensee shall be considered a direct licensee of ARIAD, provided that
(i) such Sublicensee is then in full compliance with all terms and conditions of
its sublicense, (ii) all accrued payments obligations of such Sublicensee to

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

50



--------------------------------------------------------------------------------

ARIAD have been paid, and (iii) such Sublicensee agrees in writing to assume all
applicable obligations of Bellicum under this Agreement arising thereafter to
the extent of the scope of the sublicense, and (b) Bellicum and its Affiliates
and Sublicensees shall have the right, for six (6) months or such longer time
period (if any) on which the Parties mutually agree in writing, to sell or
otherwise dispose of all Licensed Products then on hand, with royalties to be
paid to ARIAD on all Net Sales of such Licensed Products as provided for in this
Agreement.

9.4 Remedies. Except as otherwise expressly set forth in this Agreement, the
termination provisions of this Article 9 are in addition to any other relief and
remedies available to either Party at law.

9.5 Surviving Provisions. Notwithstanding any provision herein to the contrary,
the rights and obligations of the Parties set forth in Sections 1, 2.1.8, 2.1.9,
2.2.1, 2.2.2, 2.2.3, 4.1.2 (last sentence and with respect to events occurring
before termination or sales after termination permitted by Section 9.3), 4.1.4,
4.3.1 (for the period stated therein), 4.3.2, 4.3.3, 5, 6, 7, 8, 9.3, 9.4, 9.5,
10 and 11, as well as any rights or obligations otherwise accrued hereunder
(including any accrued payment obligations), shall survive the expiration or
termination of the Term. Without limiting the generality of the foregoing,
Bellicum shall have no obligation to make any milestone or royalty payment to
ARIAD that has not accrued prior to the effective date of any termination of
this Agreement, but shall remain liable for all such payment obligations
accruing prior to the effective date of such termination.

10. DISPUTES

10.1 Negotiation. The Parties recognize that a bona fide dispute as to certain
matters may from time to time arise during the Term that relates to either
Party’s rights and/or obligations hereunder. In the event of the occurrence of
such a dispute, either Party may, by written notice to the other Party, have
such dispute

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

51



--------------------------------------------------------------------------------

referred to their respective senior officials designated below or their
successors, for attempted resolution by good faith negotiations within [***]
after such notice is received. Said designated senior officials are as follows:

For Bellicum: Chief Executive Officer

For ARIAD: Chief Executive Officer

In the event the designated senior officials are not able to resolve such
dispute within the [***] period, either Party may invoke the provisions of
Section 10.2.

10.2 Arbitration. Subject to Section 10.1, any dispute, controversy or claim
initiated by either Party arising out of, resulting from or relating to this
Agreement, or the performance by either Party of its obligations under this
Agreement (other than bona fide Third Party actions or proceedings filed or
instituted in an action or proceeding by a Third Party against a Party), whether
before or after termination of this Agreement, shall be finally resolved by
binding arbitration. Whenever a Party shall decide to institute arbitration
proceedings, it shall give written notice to that effect to the other Party. Any
such arbitration shall be conducted under the Commercial Arbitration Rules of
the American Arbitration Association by a panel of three arbitrators appointed
in accordance with such rules. Any such arbitration shall be held in Boston,
Massachusetts. The method and manner of discovery in any such arbitration
proceeding shall be governed by the laws of the State of New York. The
arbitrators shall have the authority to grant injunctions and/or specific
performance and to allocate between the parties the costs of arbitration in such
equitable manner as they determine. Judgment upon the award so rendered may be
entered in any court having jurisdiction or application may be made to such
court for judicial acceptance of any award and an order of enforcement, as the
case may be. In no event shall a demand for arbitration be made after the date
when institution of a legal or equitable proceeding based upon such

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

52



--------------------------------------------------------------------------------

claim, dispute or other matter in question would be barred by the applicable
statute of limitations. Notwithstanding the foregoing, either Party shall have
the right, without waiving any right or remedy available to such Party under
this Agreement or otherwise, to seek and obtain from any court of competent
jurisdiction any interim or provisional relief that is necessary or desirable to
protect the rights or property of such Party, pending the selection of the
arbitrators hereunder or pending the arbitrators’ determination of any dispute,
controversy or claim hereunder.

 

  11. MISCELLANEOUS

11.1 Insurance.

11.1.1 To the extent and for so long as any [***] IP is licensed to Bellicum
under Section 2.1.1 and as required by the [***] Agreement, Bellicum shall
comply with the terms of this Section 11.1.1. Bellicum shall comply, through
insurance written by reputable and financially secure insurance carriers, with
all statutory workers’ compensation and employers’ liability requirements
covering any and all employees with respect to its activities performed under
this Agreement. In addition to the foregoing, Bellicum shall maintain
Comprehensive General Liability Insurance, including Products Liability
Insurance, covering Bellicum’s indemnification obligations hereunder, with
reputable and financially secure insurance carrier(s) to cover the activities of
Bellicum, its Affiliates and Sublicensees. Such insurance shall provide minimum
limits of liability considered to be standard for Bellicum’s industry prior to
human clinical trials. Commencing with human clinical trials of a Licensed
Products, Bellicum shall maintain such insurance with minimum limits of
liability of [***] dollars ($[***]) per occurrence and [***] dollars ($[***]) in
aggregate and shall include ARIAD and [***], [***], [***], [***] and their
respective trustees, directors, officers, employees, students, and agents as
additional insureds. Such insurance shall be written to cover claims incurred,
discovered, manifested, or made during and after the Term. At

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

53



--------------------------------------------------------------------------------

ARIAD’s request, Bellicum shall furnish a Certificate of Insurance evidencing
primary coverage and requiring [***] prior written notice of cancellation or
material change to ARIAD. Bellicum shall advise ARIAD, in writing, that it
maintains excess liability coverage (following form) over primary insurance for
at least the minimum limits set forth above. All such insurance of Bellicum
shall be primary coverage; insurance of the above additional insureds shall be
excess and noncontributory. ARIAD acknowledges that the insurance specified in
this Section 11.1.1 may be or become unavailable or unavailable on commercially
practicable terms. In such event, ARIAD agrees to discuss with Bellicum
commercially reasonable alternatives. Each Party shall carry appropriate
insurance covering such Party’s indemnification obligations under this
Agreement, through insurance written by reputable and financially secure
insurance carriers.

11.2 Notification. All notices, requests and other communications hereunder
shall be in writing, shall be addressed to the receiving party’s address set
forth below or to such other address as a party may designate by notice
hereunder, and shall be either (i) delivered by hand, (ii) made by facsimile
transmission (to be followed with written fax confirmation), (iii) sent by
private courier service providing evidence of receipt, or (iv) sent by
registered or certified mail, return receipt requested, postage prepaid. The
addresses and other contact information for the parties are as follows:

 

If to ARIAD:

ARIAD Pharmaceuticals, Inc.

26 Landsdowne Street

Cambridge, MA 02139

Attn: Chief Executive Officer

With a copy to:

Mintz, Levin, Cohn, Ferris, Glovsky and

Popeo, P.C.

One Financial Center

Boston, MA 02111

Attn: Jeffrey M. Wiesen, Esq.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

54



--------------------------------------------------------------------------------

If to Bellicum:

Bellicum Pharmaceuticals, Inc.

6400 Fannin St., Suite 2300

Houston, TX 77030

Attn: Chief Executive Officer

With a copy to:

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121

Attn: L. Kay Chandler, Esq.

All notices, requests and other communications hereunder shall be deemed to have
been given either (i) if by hand, at the time of the delivery thereof to the
receiving party at the address of such party set forth above, (ii) if made by
telecopy or facsimile transmission, at the time that receipt thereof has been
acknowledged by the recipient, (iii) if sent by private courier, on the day such
notice is delivered to the recipient, or (iv) if sent by registered or certified
mail, on the fifth (5th) business day following the day such mailing is made.

11.3 Language. This Agreement has been prepared in the English language and the
English language shall control its interpretation.

11.4 Governing Law. This Agreement will be construed, interpreted and applied in
accordance with the laws of the State of New York (excluding its body of law
controlling conflicts of law).

11.5 Limitations. Except as expressly set forth in this Agreement, neither Party
grants to the other Party any right or license to any of its intellectual
property.

11.6 Entire Agreement. This Agreement, together with the Confidentiality
Agreement, constitute the entire agreement between the Parties with respect to
the subject matter hereof and supersede all prior representations,
understandings and agreements between the Parties with respect to the subject
matter

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

55



--------------------------------------------------------------------------------

hereof. ARIAD and Bellicum agree that the 2006 Agreement is amended and restated
in its entirety as set forth in this Agreement as of the Effective Date and that
the 2006 Agreement was in effect from the Original Effective Date until the
Effective Date. No modification shall be effective unless in writing with
specific reference to this Agreement and signed by the Parties.

11.7 Waiver. The terms or conditions of this Agreement may be waived only by a
written instrument executed by the Party waiving compliance. The failure of
either Party at any time or times to require performance of any provision hereof
shall in no manner affect its rights at a later time to enforce the same. No
waiver by either Party of any condition or term shall be deemed as a continuing
waiver of such condition or term or of another condition or term.

11.8 Headings. Section and subsection headings are inserted for convenience of
reference only and do not form part of this Agreement.

11.9 Assignment. Neither this Agreement nor any right or obligation hereunder
may be assigned, delegated or otherwise transferred, in whole or part, by either
Party without the prior express written consent of the other; provided, however,
that either Party may, without the written consent of the other, assign this
Agreement and its rights and delegate its obligations or sublicense its rights
hereunder to its Affiliates, or in connection with the transfer or sale of all
or substantially all of such Party’s assets or business related to this
Agreement, or in the event of its merger, consolidation, change in control or
similar transaction. In the event of such transaction, however, intellectual
property rights of the acquiring party in such transaction (if other than one of
the Parties to this Agreement) shall not be included in the technology licensed
hereunder. Any permitted assignee shall assume all obligations of its assignor
under this Agreement. Any purported assignment in violation of this Section 11.9
shall be void. The terms and conditions of this Agreement shall be binding upon
and inure to the benefit of the permitted successors and assigns of the parties.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

56



--------------------------------------------------------------------------------

11.10 Force Majeure. Neither Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, and neither shall be deemed
in breach of its obligations, if such failure or delay is due to natural
disasters or any causes beyond the reasonable control of such Party. In event of
such force majeure, the Party affected thereby shall use reasonable efforts to
cure or overcome the same and resume performance of its obligations hereunder.

11.11 Construction. The Parties hereto acknowledge and agree that: (i) each
Party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (ii) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; and (iii) the terms and
provisions of this Agreement shall be construed fairly as to all Parties hereto
and not in favor of or against any Party, regardless of which Party was
generally responsible for the preparation of this Agreement.

11.12 Severability. If any provision(s) of this Agreement are or become invalid,
are ruled illegal by any court of competent jurisdiction or are deemed
unenforceable under then current applicable law from time to time in effect
during the Term hereof, it is the intention of the Parties that the remainder of
this Agreement shall not be affected thereby provided that a Party’s rights
under this Agreement are not materially affected. The Parties hereto covenant
and agree to renegotiate any such term, covenant or application thereof in good
faith in order to provide a reasonably acceptable alternative to the term,
covenant or condition of this Agreement or the application thereof that is
invalid, illegal or unenforceable, it being the intent of the Parties that the
basic purposes of this Agreement are to be effectuated.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

57



--------------------------------------------------------------------------------

11.13 Status. Nothing in this Agreement is intended or shall be deemed to
constitute a partner, agency, employer-employee, or joint venture relationship
between the Parties.

11.14 Section 365(n). All licenses granted under this Agreement are deemed to
be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
right to “intellectual property” as defined in Section 101 of such Code. The
Parties agree that Bellicum may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code, regardless of whether either Party files for
bankruptcy in the United States or other jurisdiction. The Parties further agree
that, in the event Bellicum elects to retain its rights as a licensee under such
Code, Bellicum shall be entitled to complete access to any technology licensed
to it hereunder and all embodiments of such technology. Such embodiments of the
technology shall be delivered to the Bellicum not later than:

(a) the commencement of bankruptcy proceedings against the licensor, upon
written request, unless the licensor elects to perform its obligations under the
Agreement, or

(b) if not delivered under Section 11.14(a) above, upon the rejection of this
Agreement by or on behalf of Bellicum, upon written request.

11.15 Export Compliance. Each Party, and its Affiliates and sublicensees shall
comply with all United States laws and regulations controlling the export of
certain commodities and technical data, including without limitation all Export
Administration Regulations of the United States Department of Commerce. Among
other things, these laws and regulations prohibit or require a license for the
export of certain types of commodities and technical data to specified
countries. Bellicum hereby gives written assurance that it will comply with, and
will cause its Affiliates and Sublicensees to comply with, all United States
export control laws and regulations, that it bears sole responsibility for any
violation of such laws and regulations by itself or its Affiliates or
Sublicensees, and that it will indemnify, defend, and hold ARIAD harmless (in
accordance with Section 8) for the consequences of any such violation.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

58



--------------------------------------------------------------------------------

11.16 Further Assurances. Each Party agrees to execute, acknowledge and deliver
such further instructions, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

11.17 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Signature page follows]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representative in two (2) originals.

 

Bellicum Pharmaceuticals, Inc. ARIAD Pharmaceuticals, Inc. By: /s/ Thomas J.
Farrell By: /s/ Harvey J. Berger, M.D. Thomas J. Farrell Harvey J. Berger, M.D.
Title: Chief Executive Officer Title: Chairman and Chief Executive Officer

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

60



--------------------------------------------------------------------------------

Schedule A—Licensed Patent Rights

[

[***] [***]   [***]   [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

  [***]   [***]   [***]  

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

  [***]   [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

  [***]   [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

    [***]   [***]   [***]

[***]

  [***]   [***]   [***]  

[***]

    [***]   [***]   [***]

[***]

  [***]   [***]   [***]   [***]

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

[***]

[***]

  [***]   [***]   [***]   [***]

[***]

  [***]   [***]   [***]  

[***]

  [***]   [***]   [***]  

[***]

  [***]   [***]   [***]  

[***]

  [***]   [***]   [***]  

[***]

  [***]   [***]   [***]  

[***]

    [***]   [***]  

[***]

  [***]   [***]   [***]  

[***]

  [***]   [***]   [***]  

[***]

  [***]   [***]   [***]  

[***]

  [***]   [***]   [***]  

[***]

  [***]   [***]   [***]  

[***]

  [***]   [***]   [***]   [***]

[***]

    [***]   [***]  

]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

62



--------------------------------------------------------------------------------

Schedule B

Licensed Products

 

1. BPX-101 (formerly BP-GMAX-CD1)

 

2. CaspaCIDe Donor Lymphocyte Infusion



 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

63